Pécora, J.
Petitioner seeks an order directing the department of health, bureau of records and statistics to amend petitioner’s certificate and record of birth. In effect what is sought to be done here is to have the birth certificate show that petitioner’s surname is that of her father. However, as was said in Matter of Izzo v. Rice (N. Y. L. J., June 6, 1941, p. 2558, col. 3): “ In 'the absence of the written consent of the father, there is no authority under existing law for a new birth certificate to be issued stating the surname of the father to be that of the child.” No such consent has been obtained here. The application is therefore denied and the proceeding dismissed.